Title: To John Adams from John Jay, 17 July 1780
From: Jay, John
To: Adams, John


     
      Dear Sir
      Madrid 17 July 1780
     
     On the 4 June last I had the Pleasure of writing you a Letter acknowledging the Reciept of yours of the 15 May—since which none of your Favors have reached me.
     I have just been reading the Capitulation of Charles Town. I suspect they wanted Provisions. The Reputation of the Garrison will suffer till the Reasons of their Conduct are explained. I wish a good one may be in their Power. They are severely censured here. What the Consequences of this Event may be, cannot easily be conjectured. I should not be surprized if they should eventually be in our Favor. It is difficult while invaded in the Center to defend Extremities which have little natural Strength.
     I wish Ternays Squadron may touch at Halifax—the Capture of that place would reduce the English Navy in the american Seas to extreme Difficulties. The Affair of Charles Town has an unfavorable Aspect on the Expedition against New York.
     
     
     
     After the Conclusion of this Campaign, I Think you will have something to do. In my opinion all the Powers at War wish for peace. The pride of the King of England will be the greatest Obstacle, and it may happen that in attempting to save his Dignity he may lose his Crown.
     No News yet of Mr. Laurens—What is to become of his Bills? I have accepted to the Amount of between 10 and 12,000 Dollars of those drawn upon me. The Fate of the Residue is not yet fixed, but like many other Adventurers, I imagine they will have good Luck.
     On a Presumption that you are acquainted with Mrs. Izard, I take the Liberty of committing the enclosed Letter for her to your Care. It has been written some time, and waiting only for the french Courier by which you will recieve this.
     My family was encreased last week by the Birth of a Daughter. My Compliments to Mr. Dana.
     I am Dear Sir with great Regard & Esteem Your most obedt. Servant
     
      John Jay
     
    